Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                           Abstract objected to it should be submitted as a single paragraph  and at end  ----- the mounting portion includes an opening to receive a pin of a molding device ---  or similar  language should be added 
Specification objected to, figure 4, shows solder tab to have opening at 44A-2  to receive a molding  pin however, detailed part of specification see pages  30, 32  not seen to include clear statement of purpose of  the pin in the opening   feature        Also  claim 1  line  22  refers to an --- optional portion--  however  specification  not seen to provide any basis for such item and just what is intended is unclear  
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 20-21 are unclear should it be - - opening in the …portion - -. Lines 22-25, reference to an “optimal portion” and limitation based on that ambiguously stated feature  render claim 1, unclear, in addition, lines 22-25 are unclear as expressed  and just what features are referred to is not understood.  Also note lack of basis in spec for the recited feature as  stated above 
To expedite the case the claims are not treated below as best understood.  
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ashibu 885 in view of Yoo 134.
Ashibu figure 2 connector for a flat conductor and includes  bent terminals 132 with holding target portions embedded in housing at 110, see column 4, lines 50-60 and having areas overlapping in array direction and having extending portions or tabs 132c for soldering to a pcb and with extending portions being narrow relative other portions but lack openings in such tabs.  Since purpose of the opening is not clear it is deemed obvious variant.  In addition, Ye figure 8a includes openings 180, 184 in tab 160.  Obvious to add such feature to Ashibu tab to improve soldering.  Reference  to an optional feature cannot define over the reference   Claim 2 also met by combination.
Claims 3 and 4 define over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/              Primary Examiner, Art Unit 2832